EXHIBIT 10.1

(OGPERF19)

WALGREENS BOOTS ALLIANCE, INC.

2013 OMNIBUS INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

These materials, which may include descriptions of company stock plans,
prospectuses and other information and documents, and the information they
contain, are provided by your company, not by Fidelity, and are not an offer or
solicitation by Fidelity for the purchase of any securities or financial
instruments. These materials were prepared by your company, which is solely
responsible for their contents and for compliance with legal and regulatory
requirements. Fidelity is not connected with any offering or acting as an
underwriter in connection with any offering of your company’s securities or
financial instruments. Fidelity does not review, approve or endorse the contents
of these materials and is not responsible for their content.



--------------------------------------------------------------------------------

(OGPERF19)

 

WALGREENS BOOTS ALLIANCE, INC.

2013 OMNIBUS INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

Participant Name:

Participant ID:

Grant Date:                      (the “Grant Date”)

Performance Period: Fiscal Years – 2019 - 2021 (the “Performance Period”)

Shares Granted:

Acceptance Date:

Electronic Signature:

This document (referred to below as this “Agreement”) spells out the terms and
conditions of the Performance Share Award (the “Award”) granted to you by
Walgreens Boots Alliance, Inc., a Delaware corporation (the “Company”), pursuant
to the Walgreens Boots Alliance, Inc. 2013 Omnibus Incentive Plan (the “Plan”)
on and as of the Grant Date designated above. Except as otherwise defined
herein, capitalized terms used in this Agreement have the respective meanings
set forth in the Plan. For purposes of this Agreement, “Employer” means the
entity (the Company or the Affiliate) that employs you on the applicable date.
The Plan as it may be amended from time to time, is incorporated into this
Agreement by this reference.

You and the Company agree as follows:

1. Grant of Performance Shares. Pursuant to the approval and direction of the
Compensation Committee of the Company’s Board of Directors (the “Committee”),
the Company hereby grants you the target number of Performance Shares specified
above (the “Performance Shares”), subject to the terms and conditions of the
Plan and this Agreement. This “target” number of shares is computed by dividing
the target award dollar amount for your position by the average closing stock
price of the Company’s common stock, par value US$.01 per share (“Stock”) for
the last 30 trading days of the fiscal year preceding the Grant Date.

2. Performance Measure. The number of Performance Shares earned at the end of
the three-year Performance Period will vary depending on the degree to which
cumulative adjusted earnings per share performance goals for the Performance
Period, as established by the Committee, are met.

3. Determination of Performance Shares Earned. At the target levels, 100% of the
Performance Shares will be earned. At the threshold levels, 50% of the
Performance Shares will be earned. Below the threshold levels of performance, no
Performance Shares are earned. At the maximum levels or more, 150% of the
Performance Shares will be earned. Performance between minimum and target, and
between target and maximum, will earn Performance Shares on a pro-rated basis
between 50% and 100%, and 100% and 150%, respectively.



--------------------------------------------------------------------------------

(OGPERF19)

 

The amount earned will be calculated according to the following:

 

            Percent of Performance    =    Target    X    Target Shares Awarded
      Performance Shares       Performance Shares Earned

4. Disability or Death. If during the Performance Period you have a Termination
of Service by reason of Disability or death, then the number of Performance
Shares earned (based on performance as of the end of the Performance Period)
shall become vested at the end of the Performance Period. Any Performance Shares
becoming vested by reason of your Termination of Service by reason of Disability
or death shall be paid at the same time Performance Shares are paid to other
Participants.

5. Retirement. If during the Performance Period you have a Termination of
Service by reason of Retirement, then the number of Performance Shares earned
(based on performance as of the end of the Performance Period) will be prorated
to reflect the portion of the Performance Period during which you remained
employed by the Company. Such prorated portion shall equal the full number of
earned Performance Shares, multiplied by a fraction equal to the number of full
months of the Performance Period completed as of your retirement date, divided
by 36. Any Performance Shares becoming vested by reason of your Retirement shall
be paid at the same time Performance Shares are paid to other Participants.

6. Termination of Service Following a Change in Control. If during the
Performance Period there is a Change in Control of the Company and within the
one-year period thereafter you have a Termination of Service initiated by your
Employer other than for Cause (as defined in Section 7), then your earned Award
shall equal your target number of Performance Shares, prorated to reflect the
portion of the Performance Period during which you remained employed by the
Company. Such prorated portion shall equal your target number of Performance
Shares, multiplied by a fraction equal to the number of full months of the
Performance Period completed as of your Termination of Service, divided by the
number of months in the Performance Period. This prorated award will be settled
in cash (subject to required tax withholdings) in accordance with
Section 9.01(b) of the Plan within 45 days after your Termination of Service.
For purposes of this Section 6, a Termination of Service initiated by your
Employer shall include a Termination of Employment for Good Reason under—and
pursuant to the terms and conditions of – the Walgreens Boots Alliance, Inc.
Executive Severance and Change in Control Plan, but only to the extent
applicable to you as an eligible participant in such Plan.

7. Other Termination of Service. If during the Performance Period you have a
voluntary or involuntary Termination of Service for any reason other than as set
forth in Section 4, 5 or 6 above, as determined by the Committee, then all of
your Performance Shares shall be forfeited. For purposes of this Agreement,
“Cause” means any one or more of the following, as determined by the Committee
in its sole discretion:

(a) your commission of a felony or any crime of moral turpitude;

(b) your dishonesty or material violation of standards of integrity in the
course of fulfilling your employment duties to the Company or any Affiliate;

(c) your material violation of a material written policy of the Company or any
Affiliate violation of which is grounds for immediate termination;



--------------------------------------------------------------------------------

(OGPERF19)

 

(d) your willful and deliberate failure to perform your employment duties to the
Company or any Affiliate in any material respect, after reasonable notice of
such failure and an opportunity to correct it; or

(e) your failure to comply in any material respect with the United States
(“U.S.”) Foreign Corrupt Practices Act, the U.S. Securities Act of 1933, the
U.S. Securities Exchange Act of 1934, the U.S. Sarbanes-Oxley Act of 2002, the
U.S. Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, and the
U.S. Truth in Negotiations Act, or any rules or regulations thereunder.

8. Settlement of Earned Performance Shares. At the end of the Performance Period
actual performance for the entire Performance Period shall be reviewed, and the
amount of the earned Award shall be determined based on this performance and
communicated to you. Subject to the requirements of Section 12 below, the
Company shall transfer to you one (1) share of Stock for each Performance Share
earned at that time, net of any applicable tax withholding requirements in
accordance with Section 9 below. The Performance Shares payable under this
Agreement are intended to be exempt from Code Section 409A under the exemption
for short-term deferrals. Accordingly, the Performance Shares will be settled in
shares of Stock no later than the 15th day of the third month following the end
of the fiscal year of the Company (or if later, the calendar year) in which the
Performance Shares are earned.

Notwithstanding the foregoing, if you are resident or employed outside of the
U.S., the Company, in its sole discretion, may provide for the settlement of the
Performance Shares in the form of:

(a) a cash payment (in an amount equal to the Fair Market Value of the shares of
Stock that corresponds with the number of earned Performance Shares) to the
extent that settlement in shares of Stock (i) is prohibited under local law,
(ii) would require you, the Company or an Affiliate to obtain the approval of
any governmental or regulatory body in your country of residence (or country of
employment, if different), (iii) would result in adverse tax consequences for
you, the Company or an Affiliate or (iv) is administratively burdensome; or

(b) shares of Stock, but require you to sell such shares of Stock immediately or
within a specified period following your Termination of Service (in which case,
you hereby agree that the Company shall have the authority to issue sale
instructions in relation to such shares of Stock on your behalf).

9. Responsibility for Taxes; Tax Withholding.

(a) You acknowledge that, regardless of any action taken by the Company or your
Employer, the ultimate liability for all income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to your participation in the Plan and legally applicable to you (“Tax-Related
Items”), is and remains your responsibility and may exceed the amount actually
withheld by the Company or your Employer, if any. You further acknowledge that
the Company and/or your Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including, but not limited to, the grant, vesting or settlement of
the Award, the subsequent sale of shares of Stock acquired pursuant to such
settlement and the receipt of any dividends; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Award to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Further, if you are subject to Tax-Related Items in more
than one jurisdiction between the Grant Date and the date of any relevant
taxable or tax withholding event, as applicable, you acknowledge that the
Company and/or your Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.



--------------------------------------------------------------------------------

(OGPERF19)

 

(b) Prior to any relevant taxable or tax withholding event, as applicable, you
agree to make adequate arrangements satisfactory to the Company and/or your
Employer to satisfy all Tax-Related Items. In this regard, except as provided
below, the Company, your Employer or its agent shall satisfy the obligations
with regard to all Tax-Related Items by withholding from the shares of Stock to
be delivered settlement of the Award that number of shares of Stock having a
Fair Market Value equal to the amount required by law to be withheld. For
purposes of the foregoing, no fractional shares of Stock will be withheld or
issued pursuant to the grant of the Performance Shares and the issuance of
shares of Stock hereunder. Notwithstanding the foregoing, if you are a
Section 16 officer of the Company under the Exchange Act at the time of any
applicable tax withholding event, you may make a cash payment to the Company,
your Employer or its agent to cover the Tax-Related Items that the Company or
your Employer may be required to withhold or account for as a result of your
participation in the Plan. If you are not a Section 16 officer of the Company at
the time of any applicable tax withholding event, the Company and/or your
Employer may (in its sole discretion) allow you to make a cash payment to the
Company, your Employer or its agent to cover such Tax-Related Items.

The Company may withhold or account for Tax-Related Items by considering
applicable statutory minimum withholding rates (as determined by the Company in
good faith and in its sole discretion) or other applicable withholding rates,
including maximum applicable rates, in which case you will receive a refund of
any over-withheld amount in cash and will have no entitlement to the share
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
from the shares of Stock to be delivered upon settlement of the Award, for tax
purposes, you will be deemed to have been issued the full number of shares of
Stock subject to the earned Award, notwithstanding that a number of the shares
of Stock are held back solely for the purpose of paying the Tax-Related Items.

The Company may refuse to issue or deliver the shares of Stock (or cash payment)
or the proceeds from the sale of shares of Stock if you fail to comply with your
obligations in connection with the Tax-Related Items.

10. Nontransferability. During the Performance Period and thereafter until
shares of Stock are transferred to you in settlement thereof, you may not sell,
transfer, pledge, assign or otherwise alienate or hypothecate the Performance
Shares, whether voluntarily or involuntarily or by operation of law, other than
by beneficiary designation effective upon your death, or by will or by the laws
of intestacy.

11. Rights as Shareholder. You shall have no rights as a shareholder of the
Company with respect to the Performance Shares until such time as a certificate
of stock for the shares of Stock issued in settlement of the Performance Shares
has been issued to you or such shares of Stock have been recorded in your name
in book entry form. Except as provided in Section 17 below, no adjustment shall
be made for dividends or distributions or other rights with respect to such
shares of Stock for which the record date is prior to the date on which you
become the holder of record thereof. Anything herein to the contrary
notwithstanding, if a law or any regulation of the U.S. Securities and Exchange
Commission or of any other body having jurisdiction shall require the Company or
you to take any action before shares of Stock can be delivered to you hereunder,
then the date of delivery of such shares may be delayed accordingly.



--------------------------------------------------------------------------------

(OGPERF19)

 

12. Securities Laws. If a Registration Statement under the U.S. Securities Act
of 1933, as amended, is not in effect with respect to the shares of Stock to be
delivered pursuant to this Agreement, you hereby represent that you are
acquiring the shares of Stock for investment and with no present intention of
selling or transferring them and that you will not sell or otherwise transfer
the shares of Stock except in compliance with all applicable securities laws and
requirements of any stock exchange on which the shares of Stock may then be
listed.

13. Not a Public Offering. If you are resident outside the U.S., the grant of
the Performance Shares is not intended to be a public offering of securities in
your country of residence (or country of employment, if different). The Company
has not submitted any registration statement, prospectus or other filings with
the local securities authorities (unless otherwise required under local law),
and the grant of the Performance Shares is not subject to the supervision of the
local securities authorities.

14. Insider Trading/Market Abuse Laws. By participating in the Plan, you agree
to comply with the Company’s policy on insider trading, to the extent that it is
applicable to you. You further acknowledge that, depending on your or your
broker’s country of residence or where the shares of Stock are listed, you may
be subject to insider trading restrictions and/or market abuse laws that may
affect your ability to accept, acquire, sell or otherwise dispose of shares of
Stock, rights to shares of Stock, or rights linked to the value of shares of
Stock during such times you are considered to have “inside information”
regarding the Company as defined by the laws or regulations in your country.
Local insider trading laws and regulations may prohibit the cancellation or
amendment of orders you place before you possessed inside information.
Furthermore, you could be prohibited from (i) disclosing the inside information
to any third party (other than on a “need to know” basis) and (ii) “tipping”
third parties or causing them otherwise to buy or sell securities. You
understand that third parties include fellow employees and/or service providers.
Any restrictions under these laws and regulations are separate from and in
addition to any restrictions that may be imposed under any applicable Company
insider trading policy. You acknowledge that it is your responsibility to comply
with any applicable restrictions and, therefore, you should consult your
personal advisor on this matter.

15. Repatriation; Compliance with Law. If you are resident or employed outside
the U.S., you agree to repatriate all payments attributable to the shares of
Stock and/or cash acquired under the Plan in accordance with applicable foreign
exchange rules and regulations in your country of residence (and country of
employment, if different). In addition, you agree to take any and all actions,
and consent to any and all actions taken by the Company and its Affiliates, as
may be required to allow the Company and its Affiliates to comply with local
laws, rules and/or regulations in your country of residence (and country of
employment, if different). Finally, you agree to take any and all actions as may
be required to comply with your personal obligations under local laws, rules
and/or regulations in your country of residence and country of employment, if
different).

16. No Advice Regarding Grant. No employee of the Company is permitted to advise
you regarding your participation in the Plan or your acquisition or sale of the
shares of Stock underlying the Performance Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors before taking
any action related to the Plan.

17. Change in Stock. In the event of any change in the Stock, by reason of any
stock dividend, recapitalization, reorganization, split-up, merger,
consolidation, exchange of shares, or of any similar change affecting the shares
of Stock, the number of the Performance Shares subject to this Award Agreement
shall be equitably adjusted by the Committee.

18. Nature of the Award. In accepting the Award, you acknowledge, understand and
agree that:



--------------------------------------------------------------------------------

(OGPERF19)

 

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and limited in duration, and it may be modified, amended, suspended or
terminated by the Company, in its sole discretion, at any time;

(b) the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Performance Shares, or
benefits in lieu of Performance Shares, even if Performance Shares have been
granted in the past;

(c) all decisions with respect to future Awards or other grants, if any, will be
at the sole discretion of the Company, including, but not limited to, the form
and timing of the Award, the number of shares of Stock subject to the Award, and
the earning provisions applicable to the Award;

(d) the Award and your participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or service contract with
the Company or any Affiliate and shall not interfere with the ability of the
Company, your Employer or an Affiliate, as applicable, to terminate your
employment or service relationship;

(e) you are voluntarily participating in the Plan;

(f) the Award and the shares of Stock subject to the Award are not intended to
replace any pension rights or compensation;

(g) the Award, the shares of Stock subject to the Award and the value of same,
is an extraordinary item of compensation outside the scope of your employment
(and employment contract, if any) and is not part of normal or expected
compensation for any purpose, including, without limitation, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;

(h) the future value of the shares of Stock underlying the Award is unknown,
indeterminable and cannot be predicted with certainty;

(i) unless otherwise determined by the Committee in its sole discretion, a
Termination of Service shall be effective from the date on which active
employment or service ends and shall not be extended by any statutory or common
law notice of termination period;

(j) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from a Termination of Service (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where you are employed or the terms of your employment
agreement, if any), and in consideration of the grant of the Award to which you
are otherwise not entitled, you irrevocably agree never to institute any claim
against the Company, your Employer or any Affiliate, waive your ability, if any,
to bring any such claim, and release the Company, the Employer and all
Affiliates from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, you shall be deemed irrevocably to have agreed not to pursue such
claim and agree to execute any and all documents necessary to request dismissal
or withdrawal of such claim;



--------------------------------------------------------------------------------

(OGPERF19)

 

(k) unless otherwise provided herein, in the Plan or by the Company in its
discretion, the Award and the benefits evidenced by this Agreement do not create
any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of Stock of
the Company; and

(l) neither the Company nor any Affiliate shall be liable for any foreign
exchange rate fluctuation between your local currency and the U.S. dollar that
may affect the value of the Award or of any amounts due to you pursuant to the
settlement of the Award or the subsequent sale of any shares of Stock acquired
upon settlement of the Award.

19. Committee Authority; Recoupment. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate for the administration of the Plan and this Agreement,
including the enforcement of any recoupment policy, all of which shall be
binding upon you and any claimant. Any inconsistency between this Agreement and
the Plan shall be resolved in favor of the Plan.

20. Consent to Collection/Processing/Transfer of Personal Data. Pursuant to
applicable personal data protection laws, the Company hereby notifies you of the
following in relation to your personal data and the collection, processing and
transfer of such data in relation to the Company’s grant of the Performance
Shares and your participation in the Plan. The collection, processing and
transfer of personal data is necessary for the Company’s administration of the
Plan and your participation in the Plan, and your denial and/or objection to the
collection, processing and transfer of personal data may affect your
participation in the Plan. As such, you voluntarily acknowledge and consent
(where required under applicable law) to the collection, use, processing and
transfer of personal data as described herein:

(a) The Company and your Employer hold certain personal information about you,
including (but not limited to) your name, home address, email address and
telephone number, date of birth, social security, passport or other employee
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all entitlements to shares of
Stock awarded, canceled, purchased, vested, unvested or outstanding in your
favor, for the purpose of managing and administering the Plan (“Data”). Data may
be provided by you or collected, where lawful, from the Company, its Affiliates
and/or third parties, and the Company and your Employer will process Data for
the exclusive purpose of implementing, administering and managing your
participation in the Plan. Data processing will take place through electronic
and non-electronic means according to logics and procedures strictly correlated
to the purposes for which Data are collected and with confidentiality and
security provisions as set forth by applicable laws and regulations in your
country of residence (or country of employment, if different). Data processing
operations will be performed minimizing the use of personal and identification
data when such operations are unnecessary for the processing purposes sought.
Data will be accessible within the organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for the participation in the Plan.

(b) The Company and your Employer will transfer Data internally as necessary for
the purpose of implementation, administration and management of your
participation in the Plan, and the Company and/or your Employer may further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States. You hereby authorize (where required under applicable law) the
recipients to receive, possess, use, retain and transfer Data, in electronic or
other form, as may be required for the administration of the Plan and/or the
subsequent holding of the shares of Stock on your behalf, to a broker or other
third party with whom you may elect to deposit any shares of Stock acquired
pursuant to the Plan.



--------------------------------------------------------------------------------

(OGPERF19)

 

(c) You may, at any time, exercise your rights provided under applicable
personal data protection laws, which may include the right to (i) obtain
confirmation as to the existence of Data, (ii) verify the content, origin and
accuracy of Data, (iii) request the integration, update, amendment, deletion or
blockage (for breach of applicable laws) of Data, (iv) oppose, for legal
reasons, the collection, processing or transfer of Data which is not necessary
or required for the implementation, administration and/or operation of the Plan
and your participation in the Plan, and (v) withdraw your consent to the
collection, processing or transfer of Data as provided hereunder (in which case,
your Performance Shares will become null and void). You may seek to exercise
these rights by contacting your Human Resources manager or the Company’s Human
Resources Department, who may direct the matter to the applicable Company
privacy official.

(d) Finally, you understand that the Company may rely on a different legal basis
for the processing and/or transfer of Data in the future and/or request you to
provide another data privacy consent. If applicable and upon request of the
Company, you agree to provide an executed acknowledgment or data privacy consent
(or any other acknowledgments, agreements or consents) to the Company or the
Employer that the Company and/or the Employer may deem necessary to obtain under
the data privacy laws in your country, either now or in the future. You
understand that you will not be able to participate in the Plan if you fail to
execute any such acknowledgment or consent requested by the Company and/or the
Employer.

21. Addendum to Agreement. Notwithstanding any provision of this Agreement to
the contrary, the Performance Shares shall be subject to any special terms and
conditions for your country of residence (and country of employment, if
different) as set forth in the addendum to this Agreement, attached hereto as
Exhibit A (the “Addendum”). Further, if you transfer your residence and/or
employment to another country reflected in the Addendum, the special terms and
conditions for such country will apply to you to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable to comply with local laws, rules and/or
regulations or to facilitate the operation and administration of the Performance
Shares and the Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate your transfer). The
Addendum shall constitute part of this Agreement.

22. Additional Requirements. The Company reserves the right to impose other
requirements on the Performance Shares, any shares of Stock acquired pursuant to
the Performance Shares and your participation in the Plan to the extent the
Company determines, in its sole discretion, that such other requirements are
necessary or advisable in order to comply with local laws, rules and/or
regulations or to facilitate the operation and administration of the Performance
Shares and the Plan. Such requirements may include (but are not limited to)
requiring you to sign any agreements or undertakings that may be necessary to
accomplish the foregoing.

23. Amendment or Modification, Waiver. Except as set forth in the Plan, no
provision of this Agreement may be amended or waived unless the amendment or
waiver is agreed to in writing, signed by you and by a duly authorized officer
of the Company. No waiver of any condition or provision of this Agreement shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
time, any prior time or any subsequent time.



--------------------------------------------------------------------------------

(OGPERF19)

 

24. Electronic Delivery. The Company may, in its sole discretion, deliver by
electronic means any documents related to the Award or your future participation
in the Plan. You hereby consent to receive such documents by electronic delivery
and agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

25. Governing Law and Jurisdiction. This Agreement is governed by the
substantive and procedural laws of the state of Illinois. You and the Company
shall submit to the exclusive jurisdiction of, and venue in, the courts in
Illinois in any dispute relating to this Agreement without regard to any choice
of law rules thereof which might apply the laws of any other jurisdiction.

26. English Language. If you are resident in a country where English is not an
official language, you acknowledge and agree that it is your express intent that
this Agreement, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the Award, be drawn up in English.
If you have received this Agreement, the Plan or any other documents related to
the Award translated into a language other than English, and if the meaning of
the translated version is different than the English version, the English
version will control.

27. Conformity with Applicable Law. If any provision of this Agreement is
determined to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement or the validity, legality or
enforceability of such provision in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

28. Successors. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and any person or persons who shall,
upon your death, acquire any rights hereunder.

****

This Agreement contains highly sensitive and confidential information. Please
handle it accordingly.

Please read the attached Exhibit A. Once you have read and understood this
Agreement and Exhibit A, please click the acceptance box to certify and confirm
your agreement to be bound by the terms and conditions of this Agreement and
Exhibit A and to acknowledge your receipt of the Prospectus, the Plan and this
Agreement and your acceptance of the terms and conditions of the Award granted
hereunder.



--------------------------------------------------------------------------------

(OGPERF19)

 

EXHIBIT A

ADDENDUM TO THE

WALGREENS BOOTS ALLIANCE, INC. 2013 OMNIBUS INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

In addition to the terms of the Plan and the Agreement, the Award is subject to
the following additional terms and conditions to the extent you reside and/or
are employed in one of the countries addressed herein. Pursuant to Section 21 of
the Agreement, if you transfer your residence and/or employment to another
country reflected in this Addendum, the additional terms and conditions for such
country (if any) will apply to you to the extent the Company determines, in its
sole discretion, that the application of such terms and conditions is necessary
or advisable in order to comply with local laws, rules and/or regulations or to
facilitate the operation and administration of the Performance Shares and the
Plan (or the Company may establish alternative terms as may be necessary or
advisable to accommodate your transfer). All defined terms contained in this
Addendum shall have the same meaning as set forth in the Plan and the Agreement.

CHILE

Private Placement. The following provision shall replace Section 13 of the
Agreement:

The grant of the Performance Shares hereunder is not intended to be a public
offering of securities in Chile but instead is intended to be a private
placement.

 

  a)

The starting date of the offer will be the Grant Date, and this offer conforms
to general uling no. 336 of the Chilean Commission for the Financial Market;

 

  b)

The offer deals with securities not registered in the registry of securities or
in the registry of foreign securities of the Chilean Commission for the
Financial Market, and therefore such securities are not subject to its
oversight;

 

  c)

The issuer is not obligated to provide public information in Chile regarding the
foreign securities, since such securities are not registered with the Chilean
Commission for the Financial Market; and

 

  d)

The foreign securities shall not be subject to public offering as long as they
are not registered with the corresponding registry of securities in Chile.

 

  a)

La fecha de inicio de la oferta será el de la fecha de otorgamiento y esta
oferta se acoge a la norma de carácter general n° 336 de la Comisión para el
Mercado Financiero en Chile;

 

  b)

La oferta versa sobre valores no inscritos en el registro de valores o en el
registro de valores extranjeros que lleva la Comisión para el Mercado Financiero
en Chile, por lo que tales valores no están sujetos a la fiscalización de ésta;

 

  c)

Por tratar de valores no inscritos no existe la obligación por parte del emisor
de entregar en chile información pública respecto de esos valores; y

 

  d)

Esos valores no podrán ser objeto de oferta pública mientras no sean inscritos
en el registro de valores correspondiente.

FRANCE

1. Nature of Grant. The Performance Shares are not granted under the French
specific regime provided by Articles L. 225-197-1 and seq. of the French
commercial code.



--------------------------------------------------------------------------------

(OGPERF19)

 

2. Use of English Language. You acknowledge that it is your express wish that
the Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English. Vous reconnaissez avoir expressément exigé la
rédaction en anglais de la présente Convention, ainsi que de tous documents
exécutés, avis donnés et procédures judiciaires intentées, directement ou
indirectement, relatifs à, ou suite à, la présente Convention.

HONG KONG

1. Form of Payment. Notwithstanding any provision in the Agreement or Plan to
the contrary, the Performance Shares shall be settled only in Shares (and not in
cash).

2. IMPORTANT NOTICE. WARNING: The contents of the Agreement, this Addendum, the
Plan, the Plan prospectus, the Plan administrative rules and all other materials
pertaining to the Performance Shares and/or the Plan have not been reviewed by
any regulatory authority in Hong Kong. You are hereby advised to exercise
caution in relation to the offer thereunder. If you have any doubts about any of
the contents of the aforesaid materials, you should obtain independent
professional advice.

3. Wages. The Performance Shares and shares of Stock subject to the Performance
Shares do not form part of your wages for the purposes of calculating any
statutory or contractual payments under Hong Kong law.

ITALY

Plan Acknowledgment. In accepting the Performance Shares, you acknowledge that a
copy of the Plan was made available to you, and you have reviewed the Plan and
the Agreement, including this Addendum, in their entirety and fully understand
and accept all provisions of the Plan, the Agreement and the Addendum.

You further acknowledge that you have read and specifically approve the
following provisions in the Agreement: Section 3: Determination of Performance
Shares Earned (threshold levels for earning Performance Shares); Section 4:
Disability or Death (terms of payment of Performance Shares upon a Termination
of Service by reason of Disability or death); Section 5: Retirement (terms of
payment of Performance Shares upon a Termination of Service by reason of
retirement); Section 6: Termination of Service Following a Change in Control
(terms of payment of Performance Shares in the event of a Termination of Service
following a Change in Control); Section 7: Other Termination of Service
(forfeiture of Performance Shares in other cases of Termination of Service);
Section 9(a): Responsibility for Taxes; Tax Withholding (liability for all
Tax-Related Items related to the Performance Shares and legally applicable to
the participant; Section 10: Nontransferability (Performance Shares shall not be
sold, transferred, pledged, assigned or otherwise alienated or hypothecated);
Section 17: Change in Stock (right of the Company to equitably adjust the number
of Performance Shares subject to this Agreement in the event of any change in
Stock); Section 18(j): Nature of the Award (waive any claim or entitlement to
compensation or damages arising from forfeiture of the Performance Shares
resulting from a Termination of Service); Section 18(l): Nature of the Award
(the Company is not liable for any foreign exchange rate fluctuation impacting
the value of the Performance Shares); Section 19: Committee Authority;
Recoupment (right of the Committee to administer, construe, and make all
determinations necessary or appropriate for the administration of the
Performance Shares and this Agreement, including the enforcement of any
recoupment policy); Section 21: Addendum to Agreement (the Performance Shares
are subject to the terms of the Addendum); Section 22: Additional Requirements
(Company right to impose additional requirements on the Performance Shares in
case such



--------------------------------------------------------------------------------

(OGPERF19)

 

requirements are necessary or advisable in order to comply with local laws,
rules and/or regulations or to facilitate operation and administration of the
Performance Shares and the Plan); Section 24: Electronic Delivery (Company may
deliver documents related to the Award or Plan electronically); Section 25:
Governing Law and Jurisdiction (Agreement is governed by Illinois law without
regard to any choice of law rules thereof; agreement to exclusive jurisdiction
of Illinois courts); Section 26: English Language (documents will be drawn up in
English; if a translation is provided, the English version controls).

MEXICO

1. Commercial Relationship. You expressly recognize that your participation in
the Plan and the Company’s grant of the Performance Shares does not constitute
an employment relationship between you and the Company. You have been granted
the Performance Shares as a consequence of the commercial relationship between
the Company and the Affiliate in Mexico that employs you (“WBA Mexico”), and WBA
Mexico your sole employer. Based on the foregoing, you expressly recognize that
(a) the Plan and the benefits you may derive from your participation in the Plan
do not establish any rights between you and WBA Mexico, (b) the Plan and the
benefits you may derive from your participation in the Plan are not part of the
employment conditions and/or benefits provided by WBA Mexico, and (c) any
modifications or amendments of the Plan by the Company, or a termination of the
Plan by the Company, shall not constitute a change or impairment of the terms
and conditions of your employment with WBA Mexico.

2. Extraordinary Item of Compensation. You expressly recognize and acknowledge
that your participation in the Plan is a result of the discretionary and
unilateral decision of the Company, as well as your free and voluntary decision
to participate in the Plan in accordance with the terms and conditions of the
Plan, the Agreement and this Addendum. As such, you acknowledge and agree that
the Company, in its sole discretion, may amend and/or discontinue your
participation in the Plan at any time and without any liability. The Award, the
shares of Stock subject to the Award and the value of same is an extraordinary
item of compensation outside the scope of your employment contract, if any, and
is not part of your regular or expected compensation for purposes of calculating
any severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits, or any similar payments,
which are the exclusive obligations of WBA Mexico.

MONACO

Use of English Language. You acknowledge that it is your express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English. Vous reconnaissez avoir expressément exigé la rédaction
en anglais de la présente Convention, ainsi que de tous documents exécutés, avis
donnés et procédures judiciaires intentées, directement ou indirectement,
relatifs à, ou suite à, la présente Convention.

NETHERLANDS

Exclusion of Claim. You acknowledge and agree that you will have no entitlement
to compensation or damages insofar as such entitlement arises or may arise from
your ceasing to have rights under or to be entitled to the Performance Shares,
whether or not as a result of your Termination of Service (whether such
termination is in breach of contract or otherwise), or from the loss or
diminution in value of the Performance Shares. Upon the grant of Performance
Shares, you shall be deemed irrevocably to have waived any such entitlement.



--------------------------------------------------------------------------------

(OGPERF19)

 

ROMANIA

Voluntary Termination of Service. For the sake of clarity, a voluntary
Termination of Service shall include the situation where your employment
contract is terminated by operation of law on the date you reach the standard
retirement age and have completed the minimum contribution record for receipt of
state retirement pension or the relevant authorities award you an
early-retirement pension of any type.

RUSSIA

1. No Offering of Securities in Russia. The grant of the Performance Shares is
not intended to be an offering of securities within the territory of the Russian
Federation, and you acknowledge and agree that you will be unable to make any
subsequent sale of the shares of Stock acquired pursuant to the Performance
Shares in the Russian Federation.

2. Repatriation Requirements. You agree to promptly repatriate the proceeds
resulting from the sale of shares of Stock acquired under the Plan to a foreign
currency account at an authorized bank in Russia if legally required at the time
shares of Stock are sold and to comply with all applicable local foreign
exchange rules and regulations. Neither the Company nor any of its Affiliates
shall be liable for any fines or penalties resulting from your failure to comply
with applicable laws.

SPAIN

1. Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. This
provision supplements the terms of the Agreement:

In accepting the Award, you acknowledge that you consent to participation in the
Plan and have received a copy of the Plan.

You understand that the Company has unilaterally, gratuitously and in its sole
discretion granted Performance Shares under the Plan to individuals who may be
employees of the Company or its Affiliates throughout the world. The decision is
a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any of its Affiliates on an ongoing basis. Consequently, you understand that the
Performance Shares are granted on the assumption and condition that the
Performance Shares and the shares of Stock acquired upon settlement of the
Performance Shares shall not become a part of any employment contract (either
with the Company or any of its Affiliates) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever. In addition, you understand that this grant would
not be made to you but for the assumptions and conditions referenced above;
thus, you acknowledge and freely accept that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, the Award shall be null and void.

Further, you understand and agree that the earning of the Performance Shares is
expressly conditioned on your continued and active rendering of service, such
that upon a Termination of Service, the Performance Shares may be forfeited
effective on the date of your Termination of Service (unless otherwise
specifically provided in Section 4, 5 or 6 of the Agreement). This will be the
case, for example, even if (a) you are considered to be unfairly dismissed
without good cause; (b) you are dismissed for disciplinary or objective reasons
or due to a collective dismissal; (c) you terminate service due to a change of
work location, duties or any other employment or contractual condition,



--------------------------------------------------------------------------------

(OGPERF19)

 

(d) you terminate service due to a unilateral breach of contract by the Company
or an Affiliate. Consequently, upon a Termination of Service for any of the
above reasons, you may automatically lose any rights to the Performance Shares
as of the date of your Termination of Service, as described in the Plan and
Agreement.

You acknowledge that you have read and specifically accept the conditions
referred to in the Agreement regarding the impact of a Termination of Service on
your Award.

2. Termination for Cause. “Cause” shall be defined as indicated in Section 7 of
the Agreement, irrespective of whether the termination is or is not considered a
fair termination (i.e., “despido procedente”) under Spanish legislation.

3. No Public Offering. No “offer of securities to the public,” within the
meaning of Spanish law, has taken place or will take place in the Spanish
territory in connection with the Performance Shares. The Plan, the Agreement
(including this Addendum) and any other documents evidencing the grant of the
Performance Shares have not, nor will they be registered with the Comisión
Nacional del Mercado de Valores (the Spanish securities regulator) and none of
those documents constitute a public offering prospectus.

SWITZERLAND

Securities Law Notification. The Performance Shares are not considered a public
offering in Switzerland; therefore, the offer of Performance Shares is not
subject to registration in Switzerland. Neither this document nor any other
materials relating to the Performance Shares constitute a prospectus as such
term is understood pursuant to article 652a of the Swiss Code of Obligations,
and neither this document nor any other materials relating to the Performance
Shares may be publicly distributed nor otherwise made publicly available in
Switzerland. Neither this document nor any other offering or marketing materials
relating to the Performance Shares have been or will be filed with, or approved
or supervised by, any Swiss regulatory authority (in particular, the Swiss
Financial Market Supervisory Authority (FINMA)).

TURKEY

Securities Law Notification. The sale of shares of Stock acquired under the Plan
is not permitted within Turkey. The sale of shares of Stock acquired under the
Plan must occur outside of Turkey. The shares of Stock are currently traded on
the Nasdaq Stock Market under the ticker symbol “WBA” and shares of Stock may be
sold on this exchange.

UNITED KINGDOM

1. Indemnification for Tax-Related Items. Without limitation to Section 9 of the
Agreement, you hereby agree that you are liable for all Tax-Related Items and
hereby covenant to pay all such Tax-Related Items, as and when requested by the
Company, your Employer or by Her Majesty’s Revenue & Customs (“HMRC”) (or any
other tax authority or any other relevant authority). You also hereby agree to
indemnify and keep indemnified the Company and your Employer against any
Tax-Related Items that they are required to pay or withhold or have paid or will
pay on your behalf to HMRC (or any other tax authority or any other relevant
authority).

Notwithstanding the foregoing, if you are a director or executive officer (as
within the meaning of Section 13(k) of the Exchange Act), the terms of the
immediately foregoing provision will not apply. In the event that you are a
director or executive officer and income tax due is not collected from or paid
by you within 90 days after the U.K. tax year in which an event giving rise



--------------------------------------------------------------------------------

(OGPERF19)

 

to the indemnification described above occurs, the amount of any uncollected tax
may constitute a benefit to you on which additional income tax and national
insurance contributions may be payable. You acknowledge that you ultimately will
be responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for reimbursing
the Company or your Employer (as applicable) for the value of any employee
national insurance contributions due on this additional benefit, which the
Company and/or your Employer may recover from you at any time thereafter by any
of the means referred to in Section 10 of the Agreement.

2. Exclusion of Claim. You acknowledge and agree that you will have no
entitlement to compensation or damages insofar as such entitlement arises or may
arise from your ceasing to have rights under or to be entitled to the
Performance Shares, whether or not as a result of your Termination of Service
(whether such termination is in breach of contract or otherwise), or from the
loss or diminution in value of the Performance Shares. Upon the grant of the
Performance Shares, you shall be deemed irrevocably to have waived any such
entitlement.

***                    ***                     ***                    ***   
                 ***

By clicking the acceptance box for this grant agreement, I acknowledge receipt
of the Performance Share Award Agreement to which this Addendum is attached as
Exhibit A, and I agree to the terms and conditions expressed in this Addendum.